Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following Office action is in response to communication filed on March 19, 2021.  Claims 1-5, 7-14, and 16-18 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1-5, 7-14, and 16-18 are allowed.

Reasons for allowance
As per independent claims, the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Kim et al., (US 2015/0186817), Nation et al., (US 2007/0203711), and Sowadski et al., (US 9,099,009).
	Kim provides that the performance metric may be calculated based on revenue or productivity, and the retention risk may be determined based on an unemployment rate in a region that includes the organization or hiring trends in the region.  The calculated performance metric and the determined retention risk are provided to the organization.  In addition, a retention suggestion and an associated cost-benefit analysis are provided for the employee.  This information may allow the organization to manage its employees, and to effectively apply limited resources to reduce retention expense and while increasing the likelihood of retaining employees.

	Sowadski discloses receiving information about an operator, generate constructive data for simulated objects, generate simulation sensor data using the constructive data, and present the simulation sensor data with live sensor data generated by the sensor system on the display system.  The training processor is further configured to identify a performance of the operator based on a policy and modify a simulation based on the performance of the operator.

	However, the combination of Kim, Nation, and Sowadski fails to teach or suggest the limitations of Applicant’s independent claims which recite processing sensor data associated with an apparatus to extract features indicative of a skill level of an operator, the features determined from a machine learning process; determining a product type associated with the apparatus, wherein the apparatus is configured to operate on a manufacturing process associated with the product type, and wherein the extracted features are selected based on the product type; determining the skill level of the operator from the extracted features; generating an operator profile based on the skill level of the operator and the extracted features, the operator profile configured to be provided to a visualization dashboard with one or more recommendations derived from the extracted features; and adjusting scheduling of the operator based on the determined skill level; wherein the processing the sensor data associated with the apparatus to extract features indicative of a skill level of the operator comprises: identifying, from a plurality of data channels associated with the manufacturing process, each of the plurality of data channels comprising sensor data of a sensor of the apparatus operating on the manufacturing process, wherein one or more of the plurality of data channels are indicative of the product type associated with the apparatus, ones of a plurality of data channels related to action by the operator on the apparatus; determining time segments for the ones of the plurality of data channels based on a current scheduling of the operator for the apparatus and the determined product type; determining unit operations executed on the apparatus by the operator within the time segments of the plurality of data channels, each of the unit operations indicative of a series of manipulations made from the apparatus to the manufacturing process associated with the product type as caused by the action by the operator on the apparatus; and extracting the features from the sensor data associated with the unit operations.


As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Some of the prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cherkasky, T. D. (1999). Design style: A method for critical analysis of design applied to workplace technologies (Order No. 9945530). Available from ProQuest Dissertations and Theses Professional:  Discusses critical analysis of design that can be useful in workplace transformation. Identifies how some dominant approaches to work and technology design might be changed to encourage more participatory design practices and more democratic design outcomes. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683